[Cite as State v. Ford, 2015-Ohio-4588.]


                   Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 102617



                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                           NATHAN FORD
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-05-464709-A and CR-05-469583-A

        BEFORE:           McCormack, J., Celebrezze, A.J., and Keough, J.

        RELEASED AND JOURNALIZED: November 5, 2015
FOR APPELLANT

Nathan Ford, pro se
S/O #0235072
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Gregory J. Ochocki
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} This is Nathan Ford’s sixth appeal from his convictions in 2006 of 53 counts

of rape, gross sexual imposition, kidnapping, felonious assault, and aggravated robbery.

He had pleaded no contest to these charges.          Since then, he has filed multiple appeals

and mandamus actions to challenge his plea, repeatedly raising similar claims of

ineffective assistance of counsel regarding his plea.        As in his previous appeals, res

judicata bars the claims he raises in this appeal.

       {¶2} Ford raped multiple victims over an eight-year span between 1996 and

2004. He was sentenced to more than 100 years of imprisonment for these rapes and

other offenses. This court affirmed his convictions in its ruling on his direct appeal in

2007, in State v. Ford, 8th Dist. Cuyahoga Nos. 88946 and 88947, 2007-Ohio-5722,

appeal not accepted for review, 117 Ohio St.3d 1440, 2008-Ohio-1279, 883 N.E.2d 458.

This court then denied his application for reopening in State v. Ford, 8th Dist. Cuyahoga

Nos. 88946 and 88947, 2008-Ohio-1938. Since then, Ford has filed five appeals and

four mandamus actions to challenge his plea and convictions.

       {¶3} Ford continually litigates the same issue. He claimed he was diagnosed

with “frontotemporal dementia” and that condition caused him to have “irresistible

impulses,” which he claimed excused his conduct.

       {¶4} In his 2007 direct appeal, he argued his trial counsel was ineffective for not

presenting his “frontotemporal dementia” as a complete defense.         This court rejected his
claim of ineffective assistance of counsel.       We explained that counsel was not

ineffective in not presenting “irresistible impulse” as a complete defense because that

condition could not have excused Ford, who did not otherwise meet the legal definition of

insanity. Ford, 2007-Ohio-5722, at ¶ 5.

      {¶5} In a subsequent appeal from the trial court’s denial of his 2012 postconviction

motion to withdraw the no-contest plea, State v. Ford, 8th Dist. Cuyahoga No. 98049,

2012-Ohio-4597, Ford again claimed ineffective assistance of counsel, but on a different

ground: he claimed he entered his plea in exchange for further medical testing on his

condition of frontotemporal dementia, but his counsel failed to advise the trial court of a

breach of the “contract.”   This court held that the claim was barred by res judicata.



      Under the doctrine of res judicata, a final judgment of conviction bars a
      convicted defendant who was represented by counsel from raising and
      litigating in any proceeding except an appeal from that judgment, any
      defense or any claimed lack of due process that was raised or could have
      been raised by the defendant at the trial, which resulted in that judgment of
      conviction, or on an appeal from that judgment.

State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph nine of the syllabus.



      {¶6} In this latest effort to have his convictions reversed, Ford filed an

Application for Petition to Vacate or Set Aside Judgment of Conviction or Sentence.

The trial court summarily denied his petition.       Ford presents the following three

assignments of error for our review:
       1. During critical stages of the criminal proceedings, counsel was
       ineffective for failing to warn/inform the defendant-appellant of the
       possibility of not being able to withdraw the pleas, as well as, erroneously
       informing and ill advising the defendant-appellant of inaccurate legal
       standards regarding the pleas, in violation of Article 1, Sections 10 and 16
       of the Ohio Constitution and the 6th and 14th Amendments of the United
       States Constitution.

       2. During critical stages of the criminal proceedings, counsel was
       ineffective for failing to inform the trial court that not all of the
       agreed-upon medical testing, (used to induce the plea), was received by the
       defendant-appellant, in violation of Article 1, Sections 10 and 16 of the
       Ohio Constitution and the 6th and 14th Amendments of the United States
       Constitution.

       3. During the critical stages of the proceedings counsel rendered ineffective
       assistance when he failed to ensure that the defendant-appellant was made
       aware of his right to an independent psychiatric evaluation after a plea of
       not guilty by reason of insanity was entered, in violation of Article 1,
       Sections 10 and 16 of the Ohio Constitution and the 6th and 14th
       Amendments of the United States Constitution.

       {¶7} This is Ford’s second petition for postconviction relief. In his first petition,

filed in 2010, he also raised issues regarding his “conditional” no-contest plea, claiming

his counsel was ineffective for failing to advise the trial court that the “contract” was

breached.    The ground for the postconviction relief was the same as his 2012

postconviction motion to withdraw his plea.         Ford, 2012-Ohio-4597, at ¶ 7-8.     The

assignments of error raised in the instant appeal are simply variations of his previous

ineffective-assistance-of-counsel claims regarding his plea, and are similarly barred by res

judicata.   He could have raised these claims on his direct appeal.           He did not.

Principles of res judicata bar these contentions.

       {¶8} Judgment affirmed.
      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
TIM McCORMACK, JUDGE

FRANK D. CELEBREZZE, JR., A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR